Citation Nr: 0702445	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  06-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1944 to 
June 1946 and from May 1947 to May 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In March 2006, the veteran requested to testify during a 
personal hearing at the RO, that was scheduled in May 2006.  
However, in a May 2006 signed statement, the veteran 
cancelled the scheduled hearing and did not request that it 
be rescheduled.  As such, the Board is of the opinion that 
all due process requirements were met regarding the veteran's 
hearing request.

This matter has been advanced on the Board's docket pursuant 
to the provisions of 38 C.F.R. § 20.900.


FINDINGS OF FACT

1.	Service connection has been established for left 
ventricular hypertrophy associated with hypertension, 
now evaluated as 30 percent disabling, hypertension and 
diabetes mellitus, each evaluated as 20 percent 
disabling, tinnitus, degenerative changes consistent 
with seronegative rheumatoid arthritis or gout of the 
left wrist, peripheral neuropathy of the left lower 
extremity, right lower extremity, right upper extremity, 
and left upper extremity, and bilateral hearing loss, 
each evaluated as 10 percent disabling, and residual 
fracture of the right middle third, third metacarpal and 
rheumatoid periarteritis, both assigned noncompensable 
disability evaluations; the veteran's combined service-
connected disability rating is 80 percent.

2.	Considering the evidence on file, the veteran's service-
connected disabilities preclude him from engaging in 
substantially gainful employment consistent with his 
occupational experience.


CONCLUSION OF LAW

Resolving the doubt in the veteran's favor, the criteria for 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities have 
been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 3.340, 3.341, 
4.15, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), that substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2005)).

In view of the favorable disposition of this appeal, 
discussed below, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
II.	Factual Background

In January 2005, the veteran submitted a formal claim for a 
TDIU.  

VA treatment records, dated from November 2003 to October 
2005, include radiology reports of x-rays of the veteran's 
knees taken in November 2003 that show total knee 
replacements in each knee.   

Pertinent medical evidence of record indicates that, in 
February 2004, the veteran underwent VA peripheral nerve 
examination regarding his arthritic complaints.  According to 
the examination record, he gave a history of total joint 
replacements, and left wrist surgery in 2002.  He had some 
symmetrical distal sensory complaints and diabetes mellitus 
was also noted.

On examination, range of motion of the left wrist was 
extension to 37 degrees and flexion to 26 degrees with radial 
deviation to 23 degrees.  There was normal vibratory 
sensation in the hands, absent in the toes, and present at 
the ankles.  Pinprick was normal in the right hand and 50 
percent of normal in the left hand.  Pinprick was diminished 
in both feet, from the knees, distally with no deep tendon 
reflexes.  In the diagnoses, the VA examiner said there was 
no evidence that the veteran had arteritis and, thus, did not 
have rheumatic arteritis.  There was evidence of symmetrical 
polyneuropathy attributed to the veteran's diabetes mellitus.  
In the VA examiner's opinion, it was as least as likely as 
not that the veteran had either seronegative rheumatoid 
arthritis or gout.  The VA examiner commented that it was 
likely that the veteran's left wrist problem, that required 
surgery in 2002, was likely related to his service- connected 
rheumatologic problem and it was unlikely that the veteran's 
bilateral knee disorders, that required total joint 
replacement, were related to service.

VA medical records indicate that, in February 2004, the 
veteran requested a referral to obtain hearing aids.  In 
October 2004, he was seen in the audiology clinic and 
diagnosed with mild to moderately severe high frequency 
sensorineural hearing loss in each ear.  In November 2004, 
the veteran was issued hearing aids. 

The veteran underwent VA audiology examination in February 
2005.  He complained of decreased hearing.  Examination 
revealed normal middle ear function.  Mild to severe 
sensorineural hearing loss in each ear was diagnosed.

Also in February 2005, the veteran underwent VA examination 
for his diabetes mellitus.  According to the examination 
report, he denied any ketacidotic events or hypoglycemic 
reactions or any hospitalizations for diabetes.  He tried to 
follow a proper diet, and reported a 4 pound weight gain in 
one month.  He had some restricted activities due to his 
diabetes in that his neuropathy affected his ambulation and 
he was fatigued a lot.  He also had dyspnea on exertion.  He 
took oral medicaton for his diabetes.  The veteran denied any 
visual problems related to the diabetes.  He reported having 
hypertension and left ventricular hypertrophy.  
Neurologically, he reported numbness, bilaterally, from his 
knees down, as well as toe pain.  

On examination, the veteran's blood pressure was 134/75.  He 
was alert and oriented and in no distress.  There was no 
gross abnormality in the retina or vasculature, bilaterally.  
Cardiovascular examination revealed that the veteran was 
tachycardiac without any appreciable murmurs, gallops, or 
rubs, with no carotid bruits.  His pulses were 2+ and equal, 
bilaterally.  There was no lower extremity edema and no right 
ventricular heaves.  Neurological examination revealed 
strength was normal, and sensation was decreased to light 
touch in the veteran's feet, bilaterally.  His gait was 
normal without ataxia.  There were no abnormal rashes or 
lesions and foot examination was normal.  The clinical 
impression was diabetes mellitus, type 2, and diabetic 
neuropathy.  The VA physician commented that the veteran had 
markedly decreased sensation in his feet caused by diabetes 
that affected his ambulation, that required close follow up 
with his primary care physician and he was advised to seek 
medical advice immediately if his rapid heart rate continued.

According to a February 2005 VA orthopedic examination 
report, the veteran, who was right-handed, complained of left 
wrist pain that started about three years earlier, that was 
associated with a boggy swelling on the dorsal aspect of his 
wrist.  In 2002 he underwent an open synovectomy that 
improved his symptoms considerably.  However, he was left 
with pain, weakness, and fatigue of the left upper extremity 
for which he took Celebrex.  He denied stiffness, swelling, 
heat, instability, redness, or locking of the wrist.  
Repetitive use caused pain and he had flare ups associated 
with lifting type activities.  He was currently retired.  His 
wrist did not affect his activities of daily living or 
recreational activities in any way.

On examination, range of motion of the left wrist was 
dorsiflexion to 75 degrees and lower flexion to 30 degrees.  
There was a well-healed dorsal midline incision over the 
wrist.  There appeared to be some boggy swelling about the 
left wrist suggestive of persistent synovitis.  There was 
crepitus with range of motion and with Adson maneuver of the 
distal radial ulnar joint that reproduced pain.  Grip 
strength was nearly normal.  X-rays taken in November 2003 
showed diffuse osteoporotic changes in the wrist with severe 
degenerative changes in the radiocarpal joint and first 
metacarpophalangeal joint.  The diagnosis was inflammatory 
arthritis of the left wrist.  The VA examiner opined that the 
veteran's range of motion was additionally limited by 
approximately 10 percent following repetitive use. 

Later in February 2005, the veteran underwent a VA cardiology 
examination.  According to the examination report, the 
veteran was evaluated for his hypertension and questionably 
left ventricular hypertrophy.  The veteran denied a history 
of coronary artery disease or myocardial infarction.  His 
last cardiac stress treadmill test was approximately five 
years earlier.  He complained of mild dyspnea on exertion and 
had easy fatiguability.  He did not require sublingual 
nitroglycerin for chest pain.  It was noted that results of a 
recently performed echocardiogram included a normal left 
ventricle with an estimated ejection fraction of 60 to 65 
percent, mild mitral regurgitation, and no pericardial 
effusion. 

On examination, the veteran who was 5 feet 5 inches tall 
weighed 182 pounds.  Blood pressure readings were 151/64, 
159/69, and 160/64.  He did not appear in apparent 
respiratory distress.  His lungs were clear and his heart 
rate and rhythm were regular.  The diagnoses included 
hypertension.  The VA examiner noted that the veteran claimed 
to have left ventricular hypertrophy but his recent 
echocardiogram did not show left ventricular hypertrophy and 
there was no documented history of coronary artery disease.  
The VA examiner estimated the veteran's METs (metabolic 
equivalents) at level 5.

In a June 2005 written statement from [redacted]., Inc., it 
was noted that the veteran was not located in the company's 
(employee data) system.  It was also noted that the company 
purchased [redacted] and transferred employee data but 
purged inactive employee information after seven years.

According to a July 2005 VA Form 21-4142 and signed statement 
from W.F.M., Jr., the veteran worked fulltime as a warehouse 
foreman for his company from 1983 to 1985, and did an 
outstanding job.  It was noted that the veteran's right knee 
caused much pain and he left to undergo a total knee 
replacement.  The veteran returned to work in 1986 and worked 
full time until 1991 when he reduced his work time to three 
days per week due to pain.  In 1992, the veteran underwent a 
left knee replacement and then worked one day per week until 
1994 when he was unable to perform his duties and stopped 
working.  In 1998, Mr. M. said he sold his business that was 
subsequently re-sold and was currently known as [redacted] 
[redacted]., Inc., at which the veteran was never an employee.

The VA medical records indicate the veteran was next seen in 
the outpatient clinic in September 2005 and, in October 2005, 
was examined by a podiatrist who reported bounding pedal 
pulses, diminished and abnormal sensory response, and 
onychomycosis.  The assessment included diabetic neuropathy.

In June 2006, the veteran underwent VA examinations.  
According to the audiology examination report, he complained 
of constant bilateral tinnitus.  Diagnoses included mild to 
severe right ear hearing loss and mild to moderately severe 
left ear hearing loss. 

Also in June 2006, the veteran underwent VA examination to 
evaluate his service-connected diabetes mellitus.  According 
to the examination report, the veteran was diagnosed with 
diabetes in 2000.  He denied any episodes of ketoacidosis or 
hypoglycemic reactions nor was he hospitalized within the 
last year for ketoacidosis or hypoglycemia.  The veteran 
attempted to follow a restricted diet and denied any major 
weight loss or gain in the last year.  He did not require 
restriction of activities on account of his diabetes but, it 
was noted that he restricted his activities due to heart and 
joint problems.  Currently, the veteran took oral medication 
for his diabetes and saw his diabetic care provider every 
three months.  The veteran denied any symptoms such as anal 
puritis; but reported loss of strength in his extremities.  
He wore glasses but denied a known diagnosis of retinopathy.  
The veteran reported having vascular problems including 
hypertension and a heart condition.  He had some leg and foot 
swelling but had no known problems with the arteries or veins 
in his extremities.  The veteran described neurologic 
symptoms that included extremely decreased sensation in his 
feet and mildly decreased sensation in his hands.

Further, the veteran said he was diagnosed with a cardiac 
disorder in 1996, and currently experienced chest pain and 
extreme shortness of breath.  He denied a known diagnosis of 
myocardial infarction and took prescribed oral medication for 
his cardiac problem.  The examiner noted that the veteran had 
some non-cardiac factors that would preclude his performing 
an exercise tolerance test that included orthopedic problems 
involving joint replacement of both knees and use of a 
rolling walker for ambulation.  

It was noted that the veteran experienced dyspnea on 
exertion, but said he was able to slowly walk approximately 
500 yards with the use of his rolling walker that also had a 
seat, in the event he experienced fatigue or shortness of 
breath.  He did not use stairs.  He denied orthopnea and had 
swelling in his lower legs and feet for which he took 
prescribed medication.  He had chest pain approximately once 
a week, that typically occurred with exertion, and lasted one 
or two minutes.  He was not prescribed nitroglycerin for his 
chest pain.  He never had a frank episode of syncope.  He 
denied dyslipidemia.  It was noted that the veteran's best 
subjective estimation of METs was less than 3, and he denied 
an ability to perform light yard work, painting, or light 
carpentry without experiencing chest pain, shortness of 
breath, or dizziness.

Additionally, it was noted that the veteran was unemployed 
and said his activities of daily living and recreational 
activities were affected by his heart condition that included 
shortness of breath and chest pain.  He said he experienced 
chest pain with exertion.  

On examination, it was noted that the veteran was 62 inches 
tall and weighed 170 pounds.  His blood pressure readings 
were 162/65, 161/84, and 159/81.  There was a regular heart 
rate and rhythm without rub, gallop, or murmur; radial pulses 
were 2+; and pedal pulses were 1+.  There were no frank 
lesions of the skin; and toenails were discolored and 
thickened, bilaterally.  Neurological examination findings 
showed decreased sensation to pinprick, light touch, and 
vibration of the hands/fingers, bilaterally, with no 
sensation to pinprick, light touch, and vibration of both 
feet.  Upper extremity deep tendon reflexes were 2+.  The 
veteran was unable to perform knee jerks secondary to 
bilateral knee replacements; ankle jerks were 1+.  

The VA examiner noted that results of an echocardiogram 
performed in June 2006 included a mildly dilated left 
ventricle with normal global systolic function; normal right 
ventricle; and no pericardial effusion.  The examiner said an 
exercise tolerance test was contraindicated based on the 
veteran's orthopedic problems and ambulation with a rolling 
walker.  Diagnoses included hypertensive heart disease with 
mildly dilated left ventricle; hypertension on multiple 
medications; diabetes mellitus type II; mild peripheral 
neuropathy of the hands/fingers of both hands; and severe 
peripheral neuropathy of both feet.  The VA examiner 
commented that the veteran's left ventricular ejection 
fraction was 60-65 percent and the estimated METs were less 
than 3.  It was further noted that "[t]he one that most 
closely reflects the cardiac function is more than likely the 
left ventricular ejection due to the veteran's orthopedic 
problems including bilateral knee replacements."  In the VA 
examiner's opinion, it was at least as likely as not that his 
mild peripheral neuropathy of the hands and severe peripheral 
neuropathy of his feet would affect his ability to obtain and 
maintain gainful employment.

The veteran also underwent VA cardiac examination in June 
2006.  The examination report indicates results of an 
echocardiogram performed that day revealed an ejection 
fraction of 67 percent, and that the left ventricle was 
mildly dilated with normal global systolic function.  The 
right ventricle was normal; and there were thick mitral valve 
leaflets.  There was no pericardial effusion seen.  The VA 
examiner commented that the echocardiogram results more 
closely reflected the veteran's cardiac problems, given his 
orthopedic problems.

Additionally, the veteran underwent a VA neurological 
examination in June 2006.  The examination report indicates 
that the veteran complained of numbness in his feet and 
tingling in his hands.  On examination, it was noted that he 
was alert, awake, and cooperative.  He had normal mentation 
and disposition with generalized weakness, rated 5 out of 6.  
He had absent deep tendon reflexes and distal sensory loss 
involving the stocking type compatible with a diabetic 
peripheral neuropathy.  The clinical impression was diabetic 
peripheral neuropathy, stable.

In a September 2006 signed statement, the veteran noted the 
statement from [redacted] indicating he never worked 
there, that he said was true.  He said he was unemployable 
since he left [redacted] in 1994 and his total body 
pain prevented him from performing any kind of work.

III.	Legal Analysis

In January 2005, the RO received the veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to his 70 percent combined service-connected 
disability rating (in effect at that time).  He said his 
disabilities affected him full-time in 1991, when he last 
worked full time and became too disabled to work.  The 
veteran reported completing 4 years of high school education 
and had work experience as a warehouse foreman.  In response 
to a question regarding his employment history, he wrote 
"Now [redacted]" with an address. 

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service- 
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service- 
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2006).  In 
evaluating a claim for a TDIU, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.

In this case, service connection has been established for 
left ventricular hypertrophy associated with hypertension, 
now evaluated as 30 percent disabling, hypertension and 
diabetes mellitus, each evaluated as 20 percent disabling, 
tinnitus, degenerative changes consistent with seronegative 
rheumatoid arthritis or gout of the left wrist, peripheral 
neuropathy of the left lower extremity, right lower 
extremity, right upper extremity, and left upper extremity, 
and bilateral hearing loss, each evaluated as 10 percent 
disabling, and residual fracture of the right middle third, 
third metacarpal and rheumatoid periarteritis, both assigned 
noncompensable disability evaluations; the veteran's combined 
service-connected disability rating is 80 percent.

In the June 2006 VA examination report, the VA examiner 
reported that the veteran experienced neurologic symptoms 
that included extremely decreased sensation in his feet and 
mildly decreased sensation in his hands, as well as chest 
pain and extreme shortness of breath due to his cardiac 
disorder.  It was further noted that he was unemployed and 
said his activities of daily living and recreational 
activities were affected by his heart condition that included 
shortness of breath and chest pain.  The veteran experienced 
dyspnea on exertion, although he was able to slowly walk 
approximately 500 yards with use of his rolling walker that 
had a seat and he denied an ability to perform light yard 
work, painting, or light carpentry without experiencing chest 
pain, shortness of breath, or dizziness.  The veteran's 
neurologic examination revealed decreased sensation to 
pinprick, light touch, and vibration of the hands/fingers, 
bilaterally, with no sensation to pinprick, light touch, and 
vibration of both feet.  Results of a June 2006 
echocardiogram showed a mildly dilated left ventricle.  
Diagnoses included hypertensive heart disease with mildly 
dilated left ventricle, hypertension on multiple medications; 
diabetes mellitus type II, mild peripheral neuropathy of the 
hands and fingers of both hands; and severe peripheral 
neuropathy of both feet.  In the VA examiner's opinion, it 
was at least as likely as not that the veteran's mild 
peripheral neuropathy of the hands and severe peripheral 
neuropathy of his feet would affect his ability to obtain and 
maintain gainful employment.

The record shows that the veteran had a high school education 
and, after military service, had work experience as a 
warehouse foreman.  In his claim for a TDIU filed in 2005, 
the veteran reported that he last worked full time in 1991.  
In February 2005, the veteran told the VA orthopedic examiner 
he was retired.

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. at 363.

Upon review of the pertinent evidence of record, and giving 
the veteran the benefit of the doubt, the Board is of the 
opinion that the veteran's peripheral neuropathy of the upper 
and lower extremities, when viewed with the other 
disabilities, more likely than not renders the veteran 
unemployable.  In June 2006, a VA examiner examined the 
veteran, and then opined that it was at least as likely as 
not that his mild peripheral neuropathy of the hands and 
severe peripheral neuropathy of his feet would affect his 
ability to obtain and maintain gainful employment.  As well, 
a February 2005 VA examiner reported that the veteran had 
markedly decreased sensation in his feet that affected his 
ambulation.  Further, in his written statements in support of 
his claim, the veteran said that he was unable to work due to 
his disabilities.   

The record is also clear that the veteran would have 
difficulty performing tasks required to maintain substantial 
gainful employment.  As noted, the medical evidence 
discussing his ability to work includes the June 2006 VA 
examination report in which the examiner reported the 
veteran's inability do any prolonged walking, with dyspnea on 
exertion.  The VA examiner opined that it was at least as 
likely as not that the veteran's mild peripheral neuropathy 
of the hands and severe peripheral neuropathy of his feet 
would affect his ability to obtain and maintain gainful 
employment.  The additional medical evidence reflects that VA 
issued hearing aids to the veteran in November 2004 to 
address his service-connected bilateral hearing loss; he 
reported shortness of breath and chest pain due to his 
cardiac disorder, and he experienced pain and loss of motion 
due to his service-connected left wrist disability.  Further, 
a February 2005 VA examiner reported that the veteran had 
markedly decreased sensation in his feet that affected his 
ambulation.  There is no medical evidence contradicting the 
findings of the June 2006 VA examiner.

In the aggregate, and against the background of the veteran's 
current employment situation, the nature and extent of his 
service-connected disorders, particularly his upper and lower 
extremity peripheral neuropathy, bilateral hearing loss, and 
left wrist arthritis, are such that he could not 
realistically be expected to obtain or maintain any type of 
substantially gainful employment.  Following a thorough 
review of the record, and resolving the doubt in the 
veteran's favor, the Board concludes that he is unable to 
obtain and retain substantially gainful employment due to his 
service-connected disabilities.  Accordingly, entitlement to 
a TDIU is warranted.


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


